McCLENDON, P. J.
I concur in the conclusion that judgment should be rendered in favor of the receivers. The case has been fully developed, and the record shows without contradiction that the dipping pens were held under lease by defendant Miller, and the receivers had no control over or interest in them; that the poisonous substance eaten by the hogs was found upon the premises of Miller, and not upon those of the receivers; that the hogs, when they ate the poison, were in possession of plaintiff and had not been delivered or tendered to the receivers. Under these circumstances, the receivers owed no duty, either contractual or otherwise, to plaintiff, either to keep Miller’s pens free from poison or to prevent plaintiff’s hogs from reaching it. Owing no duty, there could be no liability. The conduct of plaintiff and his agents, and their prudence or imprudence, in not preventing the hogs from eating the poison, has no bearing upon any issue in the case.